Title: To Thomas Jefferson from James Monroe, 11 November 1824
From: Monroe, James
To: Jefferson, Thomas


Dear Sir.
Washington
Novr 11. 1824
Col: Sullivan of Massachussetts having intimated to me his intention of visiting certain parts of Virga, & of calling on you, I have taken the liberty of giving him this letter of introduction to your acquaintance. He is a son of govr Sullivan and was Secretary to Mr Bowdoin, in his mission to Spain, in which character I became acquainted with him, at London in 1805. Our acquaintance has since been preserv’d, and it gives me pleasure to state, that I have derivd great satisfaction from it, from the experience it has afforded, of his talents and merit, as well as of his amiable qualities. His Lady will accompany him, who was the niece of Mr Bowdoin, and is a very estimable woman.with great respect I am very sincerely your friendJames Monroe